DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/28/2022 has been entered. Claims 1, 4-14, 16-18 and 20-22 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 13, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,564,450, hereinafter Piper in view of United States Application Publication No. 2016/0220928, hereinafter Barton and United States Application Publication No. 2009/0001027, hereinafter Carew.
Regarding claim 1, Piper teaches a filtration system (figure 1) comprising: a filtration table (item 6) comprising a filter support (item 8), the filter support comprising a spacer material (item 16) providing support for a filtering material (item 10), the filtering material (item 10), wherein the filtering material is disposed on the spacer material (figures 1 and 2) and comprising a top surface area comprising pores (column 4, lines 48-52) for filtering a carbonaceous composition comprising graphene or graphene oxide (intended use MPEP § 2114 (II)), wherein the filtering material is configured to retain the graphene or graphene oxide while allowing filtrate to drain (intended use MPEP § 2114 (II) and drainage is taught in column 3, lines 33-36); at least one spray bar (item 69) assembly positioned to dispense at least one of a carbonaceous composition comprising the graphene or graphene oxide or a wash liquid onto the filtering material (intended use MPEP § 2114 (II) and item 69 dispenses onto the filtering material); and wherein the vacuum filtration system does not use a rotating drum assembly for filtration of the carbonaceous composition (figures 1 and 2).
Piper fails to teach a vacuum source configured to apply negative pressure to the filter support to enhance filtration of the carbonaceous composition comprising the graphene or graphene oxide.
Barton teaches a filtration apparatus in which a vacuum source is applied to the filtration material as it would enhance the filtration of the material located above the filter (Barton, paragraph [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a vacuum source to apply a negative pressure to the filter support because it would enhance the filtration of the material located above the filter (Barton, paragraph [0034]).
Piper and Barton fails to teach the filter material has pores with a median pore size of no more than about 5 microns.
Carew teaches a filtration apparatus which can be used for sludge (Carew, paragraph [0032]) and that the filter pore size can be adjusted depending upon what is being filtered and the desired final result of the filtration (Carew, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum median pore size to a range of no more than about 5 microns depending upon what is being filtered and the desired final result of the filtration (Carew, paragraph [0032]) (MPEP § 2144.05 (II)).  
Regarding claim 4, Piper teaches the filtering media has at least one filter layer (figure 3).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Piper and Barton and the apparatus of modified Piper is capable of retaining at least 90% w/w of the carbonaceous composition comprising the graphene or graphene oxide after filtration. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Piper (see MPEP §2114).
Regarding claim 6, Piper teaches wherein the at least one spray bar assembly (item 69) comprises a set of one or more openings (there is one opening on the end of item 69) for dispensing at least one of the carbonaceous composition or the wash liquid (intended use MPEP § 2114 (II)).
Regarding claim 13, Piper teaches wherein the at least one spray bar assembly is fluidly connected to a source (column 8, lines 40-43) of the carbonaceous composition (intended use MPEP § 2114 (II)).
Regarding claim 14, Piper teaches wherein the at least one spray bar assembly is fluidly connected to a source (column 8, lines 40-43) of the wash fluid (intended use MPEP § 2114 (II)).
Regarding claim 21, Piper teaches wherein the filter support comprises a plurality of vacuum table trays (each of item 8), each of the plurality of vacuum table trays comprising the spacer material (item 16) and the filtering material (item 10) disposed on the spacer material (figure 1).
Regarding claim 22, Piper, Baron and Carew disclose the claimed invention except for the plurality of vacuum table trays being removable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vacuum table trays removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the vacuum table trays removable because it would allow for replacement of the vacuum table trays and their respective filter.
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper, Baron and Carew as applied to claim 6 above, and further in view of United States Application Publication No. 2012/0055887, hereinafter Love.
Regarding claim 7, Piper, Baron and Carew teach all limitations of claim 6; however, they fail to teach wherein the one or more openings comprises one or more nozzles.
Love teaches wherein the one or more openings comprises one or more nozzles (Love, paragraph [0053]) to atomizing the dispense liquid (Love, paragraph [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added nozzles to the openings of Piper because it would atomize the dispensed liquid (Love, paragraph [0053]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper, Baron and Carew as applied to claim 1 above, and further in view of United States Patent No. 3,765,051, hereinafter Wanat.
Regarding claim 8, Piper, Baron and Carew teach all limitations of claim 1; however, they fail to teach the at least one spray bar assembly is movable between a raised and lowered position.
Wanat teaches a method of cleaning a cylindrical filter in which adjustable spray bars are utilized and are adjustable between two positions so that the system is able to clean filters of differing sizes (Wanat, abstract and column 9, lines 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one spray bar assembly movable horizontally because it would allow for the cleaning of filters of differing sizes (Wanat, abstract and column 9, lines 9-10).
Regarding claim 9, Piper, Baron and Carew teach all limitations of claim 1; however, they fail to teach the at least one spray bar assembly is movable horizontally.
Wanat teaches a method of cleaning a cylindrical filter in which adjustable spray bars are utilized and are adjustable between two positions so that the system is able to clean filters of differing sizes (Wanat, abstract and column 9, lines 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one spray bar assembly movable horizontally because it would allow for the cleaning of filters of differing sizes (Wanat, abstract and column 9, lines 9-10).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper, Baron and Carew as applied to claim 1 above, and further in view of United States Patent No. 4,909,181, hereinafter Smith.
Regarding claim 10, Piper, Baron and Carew teach all limitations of claim 1; however, they fail to teach the at least one spray bar has a first set and a second set of openings. 
Smith teaches a spray bar assembly which has a first tube (Smith, item 18) inside of a second tube (Smith, item 19) along with a plurality of openings in the first tube along the length of the inner tube wherein the inner tube rotates from a closed position (in which the holes are blocked by seals (Smith, item 23)) to an open position to control the flow of liquid (Smith, column 5, lines 25-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the spray bar assembly of Smith with a first tube inside of a second tube with holes along the length of the first tube because it would allow for the inner tube to be rotated between an open and closed position thereby controlling the flow of the fluid (Smith, column 5, lines 25-29). A first portion of the openings would be considered the first set and a second portion of the openings would be considered the second set.
Regarding claims 11 and 12, Piper, Baron and Carew teach all limitations of claim 1; however, they fail to teach the at least one spray bar comprises a first tube inside of a second tube with the first tube comprising one or more openings facing up.
Smith teaches a spray bar assembly which has a first tube (Smith, item 18) inside of a second tube (Smith, item 19) along with a plurality of openings in the first tube along the length of the inner tube wherein the inner tube rotates from a closed position (in which the holes are blocked by seals (Smith, item 23)) to an open position to control the flow of liquid (Smith, column 5, lines 25-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the spray bar assembly of Smith with a first tube inside of a second tube with holes along the length of the first tube because it would allow for the inner tube to be rotated between an open and closed position thereby controlling the flow of the fluid (Smith, column 5, lines 25-29). Furthermore, in the rotation of the inner tube, the openings would be able to face upwards, thereby reading on the claims.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper, Baron and Carew as applied to claim 1 above, and further in view of United States Application Publication No. 2007/0045200, hereinafter Moon.
Regarding claims 16 and 17, Piper, Baron and Carew teach all limitations of claim 1; however, they fail to teach a control unit is configured for autonomous operation of the vacuum filtration system.
Moon teaches a filtration device which has a controller that individually controls a pump, and discharge port and calculates a vacuum pumping time of the pump on the basis of preset data value (Moon, paragraphs [0009] and [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a control unit which controls the system because it would be able to control all of the parts of the device (Moon, paragraphs [0009]-[0017]).
Regarding claim 18, Moon further teaches a pH measuring part that measures the pH of the solution in the wash tank so that the required pH can be obtained (paragraphs [0018]-[0019]).

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 4/28/2022, with respect to the rejection(s) of claim(s) 1, 4-6, 13, 14, 21 and 22 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Piper, Baron and Carew.
In response to applicant's argument that Piper is not suitable for filtering graphene or graphene oxide, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. There is no structural limitation in Piper which would prevent the filtering of graphene or graphene oxide through the filters as disclosed in Piper (even though Piper discloses the filtering of sludge), as such modified Piper would be capable of filtering graphene or graphene oxide. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796